DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/016,023  (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned US Patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above-mentioned copending Application.
In other words, the underlined limitations, that are the common limitations between the Instant invention and the issued Patent being similar, and are thought to be novel, however, the only difference being the section in the issued patent which is not underlined and it would not deviate the novelty of the invention.
Below, a tabular comparison, is indicative of such inclusion:

               Application 17/016,074
      Copending Application 17/016,023
1. A method comprising: 
obtaining, at an 1/O control unit of a memory device, an image code associated with a Hamming processing command; responsive to the Hamming processing command, 



providing at least one memory access request for a plurality of memory addresses to obtain a plurality of stored image codes; 

and comparing each stored image code of the plurality of stored image codes to the image code associated with the Hamming processing command to calculate a respective Hamming distance of a plurality of Hamming distances.
1. A method comprising: 
obtaining, over a host bus at a processor including Hamming control logic, a Hamming processing request to calculate a Hamming distance among a plurality of images and an image associated with an image code from a host computing device; responsive to the Hamming processing request, 
providing at least one memory access request to a plurality of memory devices to access information associated with the plurality of images; 
and comparing at least one image of the plurality of images to the image code to calculate a respective Hamming distance of a plurality of Hamming distances.


Regarding claims 2-20, similar analysis as those presented for claim 1 above, with respect to claims 2-20, of the copending application is applicable.




















Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/016,053  (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned US Patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above-mentioned copending Application.
In other words, the underlined limitations, that are the common limitations between the Instant invention and the issued Patent being similar, and are thought to be novel, however, the only difference being the section in the issued patent which is not underlined and it would not deviate the novelty of the invention.
Below, a tabular comparison, is indicative of such inclusion:

               Application 17/016,074
      Copending Application 17/016,053
1. A method comprising: 
obtaining, at an 1/O control unit of a memory device, an image code associated with a Hamming processing command; responsive to the Hamming processing command, 



providing at least one memory access request for a plurality of memory addresses to obtain a plurality of stored image codes; 



and comparing each stored image code of the plurality of stored image codes to the image code associated with the Hamming processing command to calculate a respective Hamming distance of a plurality of Hamming distances.
1. A method comprising: 
obtaining, via a host bus at a cache of a memory controller, an image code of a Hamming distance among a plurality of images and an image associated with an image code from a host computing device; 

obtaining, at the cache of the memory controller, data representative of a plurality of images from a plurality of memory devices based on the Hamming processing request;

 
and comparing at least one image of the plurality of images to the image code to calculate a respective Hamming distance of a plurality of Hamming distances.


Regarding claims 2-20, similar analysis as those presented for claim 1 above, with respect to claims 2-20, of the copending application is applicable.













                                             Prior Art of record


The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

Jie et al. (USPAP       2021/0382,937), recites, “obtaining feature points corresponding to training images and feature center points of images in a second quantity of categories and obtaining a feature condition probability distribution that the feature points collide with corresponding feature center points. The method may further include performing network training to obtain target feature center points of the images in the second quantity of categories. The method may further include mapping the first quantity of feature points and the second quantity of target feature center points to a Hamming space, to obtain hash codes of the first quantity of training images and hash center points of the images in the second quantity of categories”.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, August 23, 2022